Fisk, J.
(concurring specially). While I concur in the conclusion that the writ should be issued, I am unable to agree with my associates-upon the reasons set forth in the majority opinion. I deem it needless to-enter into any extended discussion of the views which I entertain, and will content myself by merely stating that in my opinion the statute in question clearly evinces a legislative intent to adopt the cumulative ylmethod of voting for city commissioners. I am unable to construe said statute as expressing-any other purpose.
I am equally convinced that, such being the legislative intent, the statute is unconstitutional. My views on this question are fully ex'pressed by Champlin, Ch. J., in Maynard v. First Representative Dist. 84 Mich. 228, 11 L.R.A. 332, 47 N. W. 756, and cases cited. See also McCrary, Elections, 4th ed. § 212, and general note on the subject of Minority Representation on pages 158-160.
In the constitutional convention an unsuccessful effort was made to adopt the rule of minority representation in the election of members of the house of representatives in this state. See Debates, Constitutional Convention, pp. 347-349. It is a significant fact that the only place in the Constitution recognizing the right of cumulative voting is in § 135, relating to elections of directors and managers of private corporations, and I think it clearly apparent that it was the intention of the framers of our Constitution to restrict such right to such elections, and to none others.